        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 SHARDE HARVEY, D.D.S., PLLC                          SECOND AMENDED COMPLAINT

                Plaintiff,                                 JURY TRIAL DEMANDED

 vs.                                                    NO: 1:20-cv-03350

 SENTINEL INSURANCE COMPANY
 LTD

                Defendant.


        Plaintiff Sharde Harvey D.D.S., PLLC (“Plaintiff” or “Harvey”) brings this Second

 Amended Complaint, alleging relief against Defendant Sentinel Insurance Company Ltd.

 (“Sentinel”) and avers as follows:

                               I.      NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with Defendant.

       2.      Plaintiff is a dental practice located in New York.

       3.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in-store businesses must shut down, and the suffering of physical harm and

impact and damages occurring both within Plaintiff’s dental practice and/or within the immediate

area surrounding and outside its dental practice, Plaintiff was forced to significantly reduce the

operations of its dental practice, including suspending all non-emergency dental care prior to the

occurrence of the Coronavirus global pandemic. Because of the shutdown, Plaintiff only

performed emergency services for patients as opposed to preventive dental care as needed, but not

more than once a week or once every two weeks.



                                                 1
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 2 of 22




        4.       Plaintiff’s dental practice derives most of its revenue from preventative dental

treatments. Plaintiff lost revenue and was closed as a result of the Governor of New York’s Civil

Authority Orders.

        5.       Plaintiff’s insurance policy provides coverage for all non-excluded business losses

and thus provides coverage here.

        6.       As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been suffered and sustained, which losses are in an amount greater

than $150,000.00.

                                       II.          JURISDICTION

        7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, because there is complete diversity of citizenship between Plaintiff and the Defendants.

Plaintiff is a citizen of New York. Defendant is a citizen of Connecticut. The value of Plaintiff’s

claims exceeds $150,000.00.

        8.       This Court has personal jurisdiction over Defendant. At all relevant times

Defendant has engaged in substantial business activities in the State of New York. At all relevant

times Defendant transacted, solicited, and conducted business in New York through its employees,

agents, and/or sales representatives, and derived substantial revenue from such business in New

York. Plaintiff’s policy with Defendant was for Plaintiff’s dental practice in New York.

        9.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because

Plaintiff’s principal place of business is located in this District and a substantial part of the events

or omissions giving rise to Plaintiff’s claims occurred in this District, including the formation of

the Policy underlying Plaintiff’s claims. The Policy was intended to cover Plaintiff’s practice in

this District.

                                             III.     PARTIES

                                                       2
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 3 of 22




       10.     Plaintiff Harvey is a New York professional limited liability company. At all

relevant times, Plaintiff Harvey is authorized to do business in the State of New York. Harvey

owns, operates, manages, and/or controls a dentist office located at 121 E. 60th Street, Apartment

1B, New York, New York 10022 (“Insured Property”). Plaintiff Harvey is owned by Sharde

Harvey, a citizen and resident of New York.

       11.     Defendant Sentinel underwrote the insurance provided to Plaintiff and is

headquartered at 1 Hartford Plaza, Hartford, Connecticut 06155. Sentinel is a citizen of

Connecticut.

       12.     At all relevant times, Defendant issued a policy to Harvey to cover business

interruption loss from December 16, 2019 until December 16, 2020. The policy number is 10 SBA

VP 9803. This policy was intended to cover losses to business interruption. See Policy Declaration,

attached hereto as Exhibit 1 and referred to hereinafter as the “Policy.”

       13.     The Policy for Plaintiff is currently in full effect, and it includes coverage for,

among other things, business personal property, business income, special business income,

professional business income, extra expenses, interruption by civil authority or military authority,

service interruption, and tenant emergency evacuation due to order by civil authority.

       14.     Plaintiff submitted a claim for a business loss pursuant to its Policy, seeking

coverage under the Policy. Defendant issued a reservation of rights letter to Plaintiff, wherein,

Defendant identified many provisions of the Policy that it purportedly will rely on for determining

that coverage for the types of claims that Plaintiff was making would not be covered. Essentially,

Defendant’s reservation of rights letter implied that there would be a rejection of Plaintiff’s

business loss and business interruption claims and other claims, contending, inter alia, that




                                                 3
          Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 4 of 22




Plaintiff did not suffer physical damage to its property directly and stating other reasons why

Plaintiff is not purportedly entitled to coverage for the losses and damages claimed.

         15.   The rejection of Plaintiff’s losses and claim by Defendant was wrong and violated

the terms of the Policy and governing case law for the interpretation of the Policy. More

specifically, but without limitation, the rejection of Plaintiff’s claim on the basis that Plaintiff

allegedly did not suffer physical damage to the properties and in reliance on the Virus Exclusion

provision of the Policy are invalid reasons to have denied the claim. Defendant’s denials are in

violation of the provisions of and proper and fair interpretation of the Policy. The Virus Exclusion

does not exclude coverage for losses associated with this pandemic, and Plaintiff has suffered

physical damage or loss.

                              IV.    FACTUAL BACKGROUND

                                       A. Insurance Coverage

         16.   Defendant entered into a contract of insurance with Plaintiff, whereby payments

were made to Defendant in exchange for Defendant’s promise to indemnify Plaintiff for losses,

including but not limited to business income losses at Plaintiff’s Insured Property.

         17.   Plaintiff’s Insured Property is covered under the Policy issued by Defendant. See

Ex. 1.

         18.   The Policy provides, among other things property, business personal property,

business income and extra expense, contamination coverage, and additional coverages.

         19.   Plaintiff faithfully paid Policy premiums to Defendant, specifically to provide,

among other things, additional coverages in the event of business interruption or closures for a

variety of reasons, including by order of Civil Authority.




                                                 4
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 5 of 22




       20.     Under the Policy, business interruption insurance coverage is extended to apply to,

inter alia, the actual loss of business income sustained, and the actual, necessary and reasonable

extra expenses incurred.

       21.     The Policy is an all-risk Policy, insofar as it provides that covered causes of loss

under the Policy means direct loss or damage unless the loss is specifically excluded or limited in

the Policy.

       22.     An all-risk Policy such as that purchased by Plaintiff is one that protects against

catastrophic events, such as the one occurring now, involving the global COVID-19 Pandemic that

has resulted in the widespread, omnipresent and persistent presence of COVID-19 in and around

Plaintiff’s Insured Property, including adjacent properties. Coverage under an all-risk Policy is to

be broadly interpreted and provided.

       23.     Plaintiff’s all-risk Policy includes coverage for business interruption, which is

standard in most all-risk commercial property insurance policies, along with coverage for extended

expenses.

       24.     Plaintiff purchased the Policy expecting to be insured against losses, including, but

not limited to, business income losses at the Insured Properties.

       25.     Plaintiff purchased, among other coverages, business interruption coverage for

closure by Order of Civil Authority.

       26.     Based upon information and belief, the Policy provided by Defendant included

language that is essentially standardized language adopted from and/or developed by the ISO

(“Insurance Service Office”). The ISO, founded in 1971, provides a broad range of services to the

property and casualty insurance industry. In addition to form policies, ISO collects and manages

databases containing large amounts of statistical, actuarial, underwriting, and claims information,



                                                 5
          Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 6 of 22




fraud-identification tools, and other technical services. ISO describes itself as follows: “ISO

provides advisory services and information to many insurance companies. … ISO develops and

publishes policy language that many insurance companies use as the basis for their products.” ISO

General Questions, Verisk, https://www.verisk.com/insurance/about/faq/ (last visited June 5,

2020);         see     also       Insurance           Services     Office        (ISO),       Verisk,

https://www.verisk.com/insurance/brands/iso/ (last visited June 5, 2020).

         27.    The language in the Policy is language that is “adhesionary” in that Plaintiff was

not a participant in negotiating or drafting its content and provisions.

         28.    Plaintiff possessed no leverage or bargaining power to alter or negotiate the terms

of the Policy, and more particularly, Plaintiff had no ability to alter, change or modify standardized

language derived from the ISO format.

         29.    Upon information and belief, the “Virus Exclusion” in the Policy was never

intended by the ISO nor Defendant to pertain to a situation like the present global Pandemic of the

Coronavirus and therefore does not apply to exclude coverage in this matter.

         30.    Upon information and belief, the Virus Exclusion in the Policy was developed by

the ISO in response to the SARS situation that occurred in or around 2005-2006, which was not a

Pandemic and not a global Pandemic as is the present COVID-19 Pandemic situation, and therefore

was never intended to exclude coverage for a circumstance as presented in this matter.

         31.    Further, to the extent the Virus Exclusion was permitted by state insurance

commissioners or departments, the Virus Exclusion was first permitted due to misleading and

fraudulent statements by the ISO that property insurance policies do not and were not intended to

cover losses caused by viruses, and so the Virus Exclusion offers mere clarification of existing

law. To the contrary, before the ISO made such baseless assertions, courts considered



                                                  6
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 7 of 22




contamination by a virus to be physical damage. Defendant’s use of the Virus Exclusion to deny

coverage here shows that the Virus Exclusion was fraudulently adopted, adhesionary, and

unconscionable and as an attempt to expand the limitations of coverage without proper disclosures.

See     https://www.propertycasualty360.com/2020/04/07/here-we-go-again-virus-exclusion-for-

covid-19-and-insurers/ (last visited June 12, 2020).

        32.     Regulatory estoppel applies and Defendant should not be permitted to rely on the

Virus Exclusion because of its conduct and any associated conduct of the ISO to inappropriately

obtain the permission of state insurance commissioners or departments to include the language of

the Virus Exclusion in its policies.

        33.     The Virus Exclusion applies only to “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.”

        34.     Plaintiff purchased the Policy with an expectation that it was purchasing a Policy

that would provide coverage in the event of business interruption and extended expenses, such as

that suffered by Plaintiff as a result of COVID-19.

        35.     At no time had Defendant, or its agents, notified Plaintiff that the coverage that

Plaintiff had purchased pursuant to an all-risk Policy that included business interruption coverage,

had exclusions and provisions that purportedly undermined the very purpose of the coverage, of

providing benefits in the occurrence of business interruption and incurring extended expenses.

        36.     The purported exclusions of the Policy that Defendant has or is expected to raise in

defense of Plaintiff’s claim under the Civil Authority coverage of the Policy are contradictory to

the provision of Civil Authority Order coverage and violates the public policy of New York and

other states as a contract of adhesion and hence is not enforceable against Plaintiff.



                                                 7
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 8 of 22




        37.   Access to Plaintiff’s business was severely limited and/or prohibited by Civil

Authority Orders which precluded Plaintiff from operating their Insured Property in the manner

intended, for which such insurance was purchased. For example, Plaintiff was only allowed to

perform emergency care but was closed to the general public for general dental cleanings and

other dental maintenance. The Policy provides for coverage for actual loss of business sustained

and actual expenses incurred as a covered loss caused by the prohibitions of the Civil Authority

Orders in the area of Plaintiff’s Insured Property, which applies to circumstances presented by

Plaintiff.

        38.   The reasonable expectations of Plaintiff, i.e., an objectively reasonable

interpretation by the average Policyholder of the coverage that was being provided, was that the

business interruption coverage included coverage when a civil authority forced closure of the

business for an issue of public safety such as that involving the COVID-19 pandemic in the

immediate area surrounding the Insured Properties.

        39.   The Policy does not exclude the losses suffered by Plaintiff and therefore, the

Policy does provide coverage for the losses incurred by Plaintiff.

        40.   Plaintiff suffered direct loss or damage within the definitions of the Policy as loss

of use of property as it was intended to be used, as here, constitutes loss or damage.

        41.    The virus and bacterium exclusions do not apply because Plaintiff’s losses were

not solely caused by a virus, bacterium or other microorganism. Instead, Plaintiff’s losses were

also caused by the entry of Civil Authority Orders, particularly those by the Governors of New

York and by the States’ Departments of Health, to mitigate the spread of COVID-19. The Civil

Authority Orders were issued because of damage to individuals and property caused by COVID-




                                                8
          Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 9 of 22




  19. The Civil Authority Orders were more than mere social distancing enactments but required

  closure.

       42.      The Civil Authority Orders prohibited access to Plaintiff’s Insured Property.

Plaintiff’s facility was denied access to the general public and was unable to operate its dental office

at full capacity due to the Civil Authority stay-at-home orders issued by the Governor of New York.

The Civil Authority Orders were entered in response to dangerous physical conditions described

above resulting from COVID-19.

       43.       As a result of the presence of COVID-19 and the Civil Authority Orders, Plaintiff

lost Business Income and incurred Extra Expense.

       44.      Based on information and belief, Defendant has accepted the Policy premiums with

no intention of providing any coverage for business losses or the Civil Authority extension due to

a loss and shutdown from a pandemic. Plaintiff made a claim under the Policy, and upon

information and belief, Defendant has no intention of paying the claim. Plaintiff submitted a claim

for a business loss pursuant to its Policy, seeking coverage under the Policy. Defendant issued a

reservation of rights letter to Plaintiff, wherein, Defendant identified many provisions of the Policy

that it purportedly will rely on for determining that coverage for the types of claims that Plaintiff

was making would not be covered. Essentially, Defendant’s reservation of rights letter implied that

there would be a rejection of Plaintiff’s business loss and business interruption claims and other

claims, contending, inter alia, that Plaintiff did not suffer physical damage to its property directly

and stating other reasons why Plaintiff is not purportedly entitled to coverage for the losses and

damages claimed.

                                     B. The Coronavirus Pandemic

        45.     The scientific community, and those personally affected by the virus, recognize

 COVID-19 as a cause of real physical loss and damage. It is clear that contamination of the Insured

                                                   9
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 10 of 22




Property is a direct physical loss requiring remediation to clean the surfaces of the Insured

Property.

       46.      The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       47.      The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.

       48.      On March 11, 2020, the World Health Organization (“WHO”) made the assessment

that        COVID-19       shall      be      characterized       as      a     pandemic.        See

https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-

briefing-on-covid-19---11-march-2020.

       49.      The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials where it can “fomite.” Human

coronaviruses can remain infectious on inanimate surfaces at room temperature for up to 9 days.

At a temperature of 30 degrees Celsius (86 degrees F) or more the duration of persistence is shorter.

See https://www.ncbi.nim.nih.gov/pmc/articles/PMC7132493/ (last visited July 16, 2020).

       50.      A particular challenge with the novel coronavirus is that it is possible for a person

to be infected with COVID-19 but be asymptomatic. Thus, seemingly healthy people unknowingly

spread the virus via speaking, breathing, and touching objects.

       51.      While infected droplets and particles carrying COVID-19 may not be visible to the

naked eye, they are physical objects which travel to other objects and cause harm. Habitable



                                                 10
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 11 of 22




surfaces on which COVID-19 has been shown to survive include, but are not limited to, stainless

steel, plastic, wood, paper, glass, ceramic, cardboard, and cloth.

       52.     The virus is thought to spread mainly from person-to-person: between people who

are in close contact with one another (within about 6 feet); through respiratory droplets produced

when an infected person coughs, sneezes or talks; these droplets can land in the mouths or noses

of people who are nearby or possibly be inhaled into the lungs; and some recent studies have

suggested that COVID-19 may be spread by people who are not showing symptoms. See

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.

       53.      The CDC has noted that it may be possible that a person can get COVID-19 by

touching a surface or object that has the virus on it and then touching their own mouth, nose, or

possibly their eyes but that this is not thought to be the main way the virus spreads, but we [the

CDC] are still learning more about how this virus spreads.

       54.      The CDC has said that the best way to prevent illness is to avoid being exposed to

this virus and that steps can be taken to slow its spread: Maintain good social distance (about 6

feet). This is very important in preventing the spread of COVID-19; Wash your hands often with

soap and water. If soap and water are not available, use a hand sanitizer that contains at least 60%

alcohol; Routinely clean and disinfect frequently touched surfaces; and Cover your mouth and

nose with a cloth face covering when around others.

       55.     The CDC has noted that the primary and most important mode of transmission for

COVID-19 is through close contact from person-to-person. Based on data from lab studies on

COVID-19 and what we [the CDC] know about similar respiratory diseases, it may be possible

that a person can get COVID-19 by touching a surface or object that has the virus on it and then

touching their own mouth, nose, or possibly their eyes, but this isn’t thought to be the main way



                                                 11
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 12 of 22




the    virus     spreads.    https://www.cdc.gov/media/releases/2020/s0522-cdc-updates-covid-

transmission.html (last edited May 23, 2020).

       56.      Compliance with the CDC recommendations, along with compliance with the Civil

Authority Orders of New York and local counties (see below), effectively made it impossible for

Plaintiff to operate its dental practice in the usual and customary manner causing the practice to

suffer business losses and added expenses as provided for and covered under the Policy.

       57.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

       58.     A French Court has determined that business interruption coverage applies to the

COVID-19 Pandemic. See

https://www.insurancejournal.com/news/international/2020/05/22/569710.htm.

       59.     The determination by a Court of another country that coverage exists is consistent

with public policy that in the presence of a worldwide Pandemic, such as COVID-19, businesses

that possess business interruption insurance coverage should recover their losses from the

insurance carriers.

                                          C. Civil Authority

       60.     The Governor of New York, Andrew Cuomo, ordered a State of Emergency and a

stay at home order on March 7, 2020. See Executive Order 202, attached herein as Exhibit 2.

       61.     On April 29, 2020, Governor Cuomo issued an order allowing general hospitals to

resume elective surgeries and procedures so long as specific criteria are met within the county.

Dental offices not within hospital facilities were unable to fit the criteria. See New York

Emergency Executive Order No. 202.25, attached herein as Exhibit 3.

       62.     On June 1, 2020, Governor Cuomo loosened restrictions, allowing New York

dentists to reopen. Dentists’ offices will be subject to state guidance on best practices for safety

                                                12
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 13 of 22




and      social        distancing      to     avoid       spreading      the      coronavirus.   See

https://www.governor.ny.gov/news/governor-cuomo-announces-dentists-can-reopen-statewide-

tomorrow-and-updates-new-yorkers-states (last visited July 27, 2020).

        63.       Plaintiff’s businesses have been unable to operate due to the stay-at-home orders

for public safety issued by Governor Cuomo and the State of New York generally.

        64.       The Civil Authority Orders in and around Plaintiff’s place of businesses also

explicitly acknowledge that COVID-19 causes direct physical damage and loss to property. The

City of New York Order explicitly stated that COVID-19 “is causing property loss and damage[.]”

https://www1.nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-101.pdf. Similarly,

Civil Authority Orders entered in other states confirm this as well. For example, the Pennsylvania

Supreme Court recently clarified Governor Wolf’s Civil Authority Orders and supported

Plaintiff’s position that physical loss and damage exists, resulting in coverage here. See Friends of

DeVito, et. al v. Wolf, No. 68 MM 2020 (Pa. April 13, 2020).

        65.       Further, on April 10, 2020, President Trump, expressing the expectations of the

average policyholder, supported insurance coverage for business loss like that suffered by the

Plaintiff:

                  REPORTER: Mr. President may I ask you about credit and debt as
                  well. Many American individuals, families, have had to tap their
                  credit cards during this period of time. And businesses have had to
                  draw down their credit lines. Are you concerned Mr. President that
                  that may hobble the U.S. economy, all of that debt number one? And
                  number two, would you suggest to credit card companies to reduce
                  their fees during this time?

                  PRESIDENT TRUMP: Well it’s something that we’ve already
                  suggested, we’re talking to them. Business interruption insurance,
                  I’d like to see these insurance companies—you know you have
                  people that have paid. When I was in private I had business
                  interruption. When my business was interrupted through a hurricane
                  or whatever it may be, I’d have business where I had it, I didn’t
                  always have it, sometimes I had it, sometimes, I had a lot of different

                                                    13
       Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 14 of 22




              companies. But if I had it I’d expect to be paid. You have people. I
              speak mostly to the restaurateurs, where they have a restaurant,
              they’ve been paying for 25, 30, 35 years, business interruption.
              They’ve never needed it. All of a sudden they need it. And I’m very
              good at reading language. I did very well in these subjects, OK. And
              I don’t see the word pandemic mentioned. Now in some cases it is,
              it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
              referenced. And they don’t want to pay up. I would like to see the
              insurance companies pay if they need to pay, if it’s fair. And they
              know what’s fair, and I know what’s fair, I can tell you very quickly.
              But business interruption insurance, that’s getting a lot money to a
              lot of people. And they’ve been paying for years, sometimes they
              just started paying, but you have people that have never asked for
              business interruption insurance, and they’ve been paying a lot of
              money for a lot of years for the privilege of having it, and then when
              they finally need it, the insurance company says ‘we’re not going to
              give it.’ We can’t let that happen.

https://youtu.be/_cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       66.    The President is articulating a few core points:

              a. Business interruption is a common type of insurance. It applies to a variety of
                 business establishments.

              b. Businesses pay in premiums for this coverage and should reasonably expect
                 they’ll receive the benefit of the coverage.

              c. This pandemic should be covered unless there is a specific exclusion for
                 pandemics.

              d. If insurers deny coverage, they would be acting in bad faith.

              e. Public policy considerations support a finding that coverage exists and that a
                 denial of coverage would be in violation of public policy.

       67.    These Civil Authority Orders and proclamations, as they relate to the closure of all

“non-life- sustaining businesses,” evidence an awareness on the part of both state and local

governments that COVID-19 causes damage to property. This is particularly true in places where

business is conducted, such as Plaintiff’s, as the requisite contact and interaction causes a

heightened risk of the property becoming contaminated and required constant sanitation and

cleaning to avoid spread of COVID-19.

                                                14
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 15 of 22




        68.     Plaintiff did not have the ability or right to ignore these Civil Authority Orders and

proclamations as doing so would expose Plaintiff to fines and sanctions. As a result of complying

with the orders and proclamations, the dental practice was closed to all but emergency

appointments.

        69.     With the absence of non-emergency appointments – a significant amount of

Plaintiff’s business lost significant revenue that patients would have provided if the pandemic had

not occurred. Most of Plaintiff’s revenues are from preventative care as opposed to emergency

care. Plaintiff only performed emergency care once a week or every other week.

        70.     Plaintiff’s adherence to the requirements of these Civil Authority Orders and

proclamations was in furtherance of the protecting the public, the public’s good, supportive of

public policy to attempt to minimize the risk of spread of COVID-19 and consistent with it

complying with the Civil Authority Orders entered.

                                          D. Impact to Plaintiff

        71.     As a result of the Orders referenced herein, access to Plaintiff’s Insured Property

was significantly impacted causing the suspension of non-emergency dental care and suspension

of or reduction of business operations.

        72.     As a consequence of the Orders, the events described above, the lack of an ability

to provide non-emergency dental care and the dangers and physical omnipresence of the

Coronavirus in the Insured Property and the surrounding areas of the Insured Property, Plaintiff

lost business in treating patients as a result of the Orders. Plaintiff’s office was only open on certain

days for the limited purpose of performing emergency care.

        73.     Prior to the above dates Plaintiff’s dental practice was fully open. Plaintiff’s

practice is not a closed environment, people – staff, patients, and others – constantly cycle in and

out of the Property. Accordingly, there is an ever-present risk that the Insured Property is

                                                   15
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 16 of 22




contaminated and would continue to be contaminated and open access presented an ever-present

risk that people entering the Insured Property could be exposed to COVID-19 and become ill from

such exposure. To eradicate any Coronavirus that was present in the facility, Plaintiff regularly

cleaned and sanitized the dental office. Enhanced cleaning and sanitation protocols went into place

in March. Since that date and continuing to the present and expected to continue into the

foreseeable future, Plaintiff has been following CDC and American Dental Association guidelines

for cleaning and sanitation, which continues to this day. Also, Plaintiff mandates that within the

dental office, the wearing of facial coverings/masks is required until the patient is ready to be

treated, regardless of local or state mandates, in an effort to minimize the threat of spread of the

Coronavirus within the Insured Property. Plaintiff was required to prioritize the most critical dental

services and provide care in a way that minimizes harm to patients from delaying care and harm

to personnel from potential exposure to COVID-19. Therefore, the novel coronavirus has caused

“direct physical loss of or damage to” Plaintiff’s Insured Property under the Policy.

       74.     Plaintiff’s business is highly susceptible to rapid person-to-property transmission

of the virus, and vice-versa, because the activities of the patients and the staff require them to work

in close proximity to one another within the property and to come in contact with personal property

within the building premises that could contain the COVID-19 novel coronavirus.

       75.     The virus is physically impacting the Insured Property. Plaintiff’s property is

contaminated by COVID-19. Plaintiff’s intense cleaning and sanitation protocols is an attempt to

remedy the physical damage to the Insured Property. Plaintiff’s Insured Property is still impacted

by COVID-19 and is damaged by it. Any effort by Defendant to deny the reality that the virus

causes physical loss and damage would constitute a false and potentially fraudulent

misrepresentation that could endanger Plaintiff and the public.



                                                  16
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 17 of 22




       76.     Plaintiff’s dental practice, including the Insured Property, is highly susceptible to

contamination and damage, from, among other things, the rapid person-to-person and person-to-

property contamination as COVID-19 is carried into the Insured Property from the surrounding

area and other contaminated and damaged premises.

       77.     Because of the nature of COVID-19 as described above, relating to its persistence

in locations and the prospect of causing asymptomatic responses in some people, the risk of

infection to persons is not only high, but could cause persons with asymptomatic responses to then

come into contact with others who would not be so fortunate as to suffer merely an asymptomatic

response, and instead suffer serious illness.

       78.     The Civil Authority Orders entered by the state and local government were in the

exercise of authority to protect the public and minimize the risk of spread of disease.

       79.     Even with the entry of these Civil Authority Orders there remained physical impact

not only in and within Plaintiff’s business property but in and around the surrounding location of

Plaintiff’s business property in light of COVID-19 presence not being detectable other than

through microscopic means, and occurrence of illness.

       80.     The entry of the Civil Authority Orders to mitigate health risks to the public by

attempting to prevent COVID-19 contamination, through the closing businesses and ordering

persons to stay at home resulted in a physical impact on Plaintiff’s business and Insured Property.

       81.     Plaintiff specifically sought coverage for business interruption losses and extended

expenses and paid premiums for such coverage and with an expectation that the Policy Plaintiff

purchased provided such coverage, with no disclosures to the contrary being made to Plaintiff by

Defendant or its agents.




                                                17
         Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 18 of 22




        82.         Plaintiff had no choice but to comply with the Civil Authority Orders, for failure to

do so would have exposed Plaintiff and its dental practice to fines and sanctions. Plaintiff’s

compliance with mandates resulted in Plaintiff suffering business losses, business interruption and

extended expenses of the nature that the Policy covers and for which Plaintiff’s reasonable

expectation was that coverage existed in exchange for the premiums paid. As a result of these

Orders, Plaintiff has incurred, and continues to incur, among other things, a substantial loss of

business income and additional expenses covered under the Policy.

        83.         A declaratory judgment is necessary to be entered that determines that coverage

exists under the Policy for the events and circumstances described herein. The entry of a

declaratory judgment will prevent Plaintiff from being left without vital insurance coverage that

was paid for through premiums to ensure the survival of the dental practice which was significantly

impacted due to the omnipresence of the Coronavirus, including Plaintiff’s dental practice and the

surrounding areas, and because of the described shutdowns involving non-emergency procedures,

the dental office and the impact that the civil authorities’ response had on the communities where

the dental office is located.

                                      V.     CAUSE OF ACTION
                                           DECLARATORY RELIEF

        84.         Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

        85.         An actual controversy has arisen, pursuant to 28 U.S.C. § 2201, between Plaintiff

and Defendant as to the rights, duties, responsibilities and obligations of the parties under the

Policy in that Plaintiff contends and, on information and belief, that Defendant disputes and denies,

inter alia, that:

                    a. The Civil Authority Orders constitute a prohibition of access to Plaintiff’s
                       Insured Property;

                                                     18
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 19 of 22




               b. The prohibition of access by the Civil Authority Orders has specifically
                  prohibited access as defined in the Policy;

               c. The Civil Authority Orders trigger coverage;

               d. The Policy provides coverage to Plaintiff for any current and future closures in
                  New York due to physical loss or damage directly or indirectly from the
                  Coronavirus and/or pandemic circumstance under the Civil Authority coverage
                  parameters;

               e. The Policy’s exclusions for virus and bacteria do not apply to the circumstances
                  presented in the lawsuit and the kind and types of damages and losses suffered
                  by Plaintiff;

               f. Defendant’s denial of coverage for losses sustained that were caused by the
                  entry of the Civil Authority Orders referenced, and Plaintiff’s adherence to the
                  Civil Authority Orders violates public policy;

               g. That under the circumstances of this Pandemic and the entry of the Civil
                  Authority Orders referenced, Plaintiff had no choice but to comply with the
                  Civil Authority Orders, and that Plaintiff’s compliance resulted in Plaintiff
                  suffering business losses, business interruption and extended expenses which is
                  therefore a covered expense;

               h. That the Policy provides business income coverage in the event that
                  Coronavirus has directly or indirectly caused a loss or damage at the insured
                  premises or immediate area of the Insured Property; and

               i. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       86.     Plaintiff seeks a Declaratory Judgment to determine whether the Civil Authority

Orders constitute a prohibition of access to Plaintiff’s Insured Property.

       87.     Plaintiff further seeks a Declaratory Judgment to affirm that the Civil Authority

Orders trigger coverage.

       88.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future closures of businesses such as Plaintiff’s in New

York due to physical loss or damage from the Coronavirus and/or the pandemic and the Policy




                                                 19
        Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 20 of 22




provides business income coverage in the event that Coronavirus has caused a loss or damage at

the Insured Property.

        89.     Plaintiff further seeks a Declaratory Judgment to affirm that any reliance on the

Virus Exclusion clause is estopped by the principles of regulatory estoppel.

        90.     Plaintiff does not seek any determination of whether the Coronavirus is physically

in or at the Insured Property, a specific amount of damages, or any other remedy other than

declaratory relief.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff herein prays as follows:

                a. For a declaration that the Civil Authority Orders constitute a prohibition of
                   access to Plaintiff’s Insured Property.

                b. For a declaration that the prohibition of access by the Civil Authority Orders
                   specifically prohibited access as defined in the Policy.

                c. For a declaration that the Civil Authority Orders trigger coverage under the
                   Policy.

                d. For a declaration that the Policy provides coverage to Plaintiff for any current
                   and future closures in New York due to physical loss or damage directly or
                   indirectly from the Coronavirus and/or pandemic circumstance under the Civil
                   Authority coverage parameters.

                e. For a declaration that the Policy’s exclusions for virus and bacteria do not apply
                   to the circumstances presented in the lawsuit and the kind and types of damages
                   and losses suffered by Plaintiff.

                f. For a declaration that Defendant’s denial of coverage for losses sustained that
                   were caused by the entry of the Civil Authority Orders referenced, and
                   Plaintiff’s adherence to the Civil Authority Orders, violates public policy.

                g. For a declaration that under the circumstances of this Pandemic and the entry
                   of the Civil Authority Orders referenced, Plaintiff had no choice but to comply
                   with the Civil Authority Orders, and that Plaintiff’s compliance resulted in
                   Plaintiff suffering business losses, business interruption and extended expenses
                   which is therefore a covered expense.




                                                 20
       Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 21 of 22




              h. For a declaration that the Policy provides coverage to Plaintiff for any current,
                 future and continued closures of non-essential businesses due to physical loss
                 or damage directly or indirectly from the Coronavirus.

              i. For a declaration that the Policy provides business income coverage in the event
                 that Coronavirus has directly or indirectly caused a loss or damage at the
                 Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                 Property.

              j. For such other relief as the Court may deem proper.

                             TRIAL BY JURY IS DEMANDED

              Plaintiff hereby demands trial by jury.



Dated: July 28, 2020                                Respectfully submitted,

                                                    /s/ Michael W. Weinkowitz
                                                    Arnold Levin, Esq.
                                                    Laurence S. Berman, Esq.
                                                    Frederick Longer, Esq.
                                                    Daniel Levin, Esq.
                                                    Michael Weinkowitz. Esq.
                                                    LEVIN SEDRAN & BERMAN, L.L.P.
                                                    510 Walnut Street, Suite 500
                                                    Philadelphia, PA 19106-3697
                                                    Telephone: (215) 592-1500
                                                    alevin@lfsblaw.com
                                                    lberman@lfsblaw.com
                                                    flonger@lfsblaw.com
                                                    dlevin@lfsblaw.com
                                                    mweinkowitz@lfsblaw.com

                                                    Richard M. Golomb, Esq.
                                                    Kenneth J. Grunfeld, Esq.
                                                    GOLOMB & HONIK, P.C.
                                                    1835 Market Street, Suite 2900
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 985-9177
                                                    Facsimile: (215) 985-4169
                                                    rgolomb@golombhonik.com
                                                    kgrunfeld@golombhonik.com

                                                    W. Daniel “Dee” Miles, III, Esq.
                                                    Rachel N. Boyd, Esq.

                                               21
Case 1:20-cv-03350-PGG Document 26 Filed 07/28/20 Page 22 of 22




                                   Paul W. Evans, Esq.
                                   BEASLEY, ALLEN, CROW, METHVIN,
                                   PORTIS & MILES, P.C.
                                   P.O. Box 4160
                                   Montgomery, Alabama 36103
                                   Telephone: (334) 269-2343
                                   Facsimile: (334) 954-7555

                                   Counsel for Plaintiff




                              22
